                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

R. ALEXANDER ACOSTA, Secretary of
Labor, United States Department of Labor;
                                                                       7:18CV5005
                        Plaintiff,
                                                              ORDER FOR SETTLEMENT
        vs.                                                       CONFERENCE

TEQUILAS RESTAURANTS, INC.
(NEBRASKA), TEQUILAS RESTAURANTS,
INC. (KANSAS), TEQUILAS
RESTAURANTS, INC. (COLORADO), and
MIGUEL ESPARZA,

                        Defendants.

       In accordance with the joint request of the parties,
       IT IS ORDERED as follows:
       1.      A settlement conference will be held before United States Magistrate Judge
Michael D. Nelson with counsel and representatives of the parties on December 13, 2018, from
9:00 a.m. to 5:00 p.m. in Courtroom #6, Roman L. Hruska United States Courthouse, 111 South
18th Plaza, Omaha Nebraska. The parties’ representatives and/or counsel shall be prepared to
participate and negotiate a settlement of this case during the conference.
       2.      Unless excused by order of the Court, clients or client representatives with complete
authority to negotiate and consummate a settlement shall be in attendance at the settlement
conference. This requires the presence of the client or if a corporate, governmental, or other
organizational entity, an authorized representative of the client. Defendants(’) representative must
have the authority to commit Defendant(s) to pay, in the representative’s own discretion, the
amount needed to settle the case; Plaintiff(’)s representative must have the authority, in the
representative’s own discretion, to authorize dismissal of the case with prejudice, or to accept the
amount offered and needed to settle the case. If board approval is required to authorize settlement,
the attendance of at least one sitting member of the board (preferably the chairperson) authorized
to settle as described above is required. Any insurance company that is a party or is contractually
required to defend or to pay damages, if any, assessed within its policy limits in this case must
have a fully authorized settlement representative present. Counsel are responsible for timely
advising any involved non-party insurance company of the requirements of this order. If trial
counsel has been fully authorized to commit the client to pay or to accept in settlement the amount
last proposed by the opponent, in counsel’s sole discretion, the client, client representative, or
insurance company representative, as applicable, need not attend. The purpose of this requirement
is to have in attendance a representative who has both the authority to exercise his or her own
discretion, and the realistic freedom to exercise such discretion without negative consequences, in
order to settle the case during the settlement conference without consulting someone else who is
not physically present. In the event counsel for any party is aware of any circumstance which
might cast doubt on a client’s compliance with this paragraph, s/he shall immediately discuss the
circumstance with opposing counsel to resolve it before the settlement conference, and, if such
discussion does not resolve it, request a telephone conference with the Court and counsel.
        3.     If a party fails to comply with paragraph (2) of this order, the settlement conference
will be canceled and costs, attorney fees, and sanctions may be imposed by the Court against the
non-complying party, counsel for that party, or both.
        4.     Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance. If,
as a result of such discussions, counsel for any party believes that the parties’ respective settlement
positions are so divergent, or for any other reason, that settlement is not reasonably possible in this
matter, he or she shall seek a conference with Magistrate Judge Nelson and opposing counsel, by
telephone or otherwise, to determine whether the settlement conference should be canceled or
postponed. To avoid unnecessarily incurring travel and other expenses if the settlement conference
is canceled or postponed, any request for cancellation or postponement must be made on or before
November 22, 2018.
        5.     Counsel      shall    submit      a    confidential     settlement     statement     to
nelson@ned.uscourts.gov no later than November 29, 2018, setting forth the relevant positions of
the parties concerning factual issues, issues of law, damages, and the settlement negotiation history
of the case, including a recitation of any specific demands and offers that have been conveyed.
Since Magistrate Judge Nelson will have no further substantive involvement in this case, this
statement should describe candid and confidential interests or positions that in counsel’s opinion
may be preeminent in negotiating a settlement; copies should NOT be served on opposing counsel
or parties.
       6.      Magistrate Judge Nelson will hold a telephone conference with counsel on
December 7, 2018, at 11:00 a.m. for the purpose of reviewing any outstanding issues that may be
relevant prior to the settlement conference. Conference Instructions are located at Filing No.
22 in this case.
       7. Notwithstanding the provisions of Rule 408 of the Federal Rules of Evidence, all
statements made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be confidential
and shall not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a motion
for sanctions regarding the settlement conference.
       8. All remaining case progression deadlines are stayed.


       Dated this 30th day of October, 2018.
                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
